IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-21230
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LEROY STRONG,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-524-1
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Leroy Strong appeals his conviction and sentence for being a

felon in possession of a firearm in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2).   Strong argues that his conviction

under 18 U.S.C. § 922(g)(1) must be reversed because it is

unconstitutional to convict a defendant under that statute when

the firearm’s only connection with interstate commerce was that

at some point in the past it crossed state lines.   Relying on

Jones v. United States, 529 U.S. 848, 857 (2000), and United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21230
                                -2-

States v. Lopez, 514 U.S. 549 (1995), Strong argues that this

court’s current interpretation of 18 U.S.C. § 922(g) violates the

Commerce Clause because such an interpretation would apply to 95%

of the firearms in this country.

     This court has repeatedly rejected constitutional challenges

to 18 U.S.C. § 922(g)(1) convictions based on Lopez and Jones,

concluding that the interstate commerce element is satisfied by

the possession of a firearm that was manufactured in a different

state or country.   See United States v. Cavazos, 288 F.3d 706,

712 (5th Cir. 2002), cert. denied, (U.S. Oct. 7, 2002) (No. 02-

5348);   see also United States v. Daugherty, 264 F.3d 513, 518

(5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002).     Thus,

Strong’s argument fails.   The conviction is AFFIRMED.